          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 1 of 52



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEVATOR         :
INDUSTRY PENSION FUND                     :
19 Campus Boulevard, Suite 200            :
Newtown Square, PA 19073-3228,            :
                                          :
TRUSTEES OF THE NATIONAL ELEVATOR         :
INDUSTRY HEALTH BENEFIT FUND              :
19 Campus Boulevard, Suite 200            :
Newtown Square, PA 19073-3228,            :
                                          :
TRUSTEES OF THE NATIONAL ELEVATOR         :
INDUSTRY EDUCATIONAL FUND                 :
19 Campus Boulevard, Suite 200            :
Newtown Square, PA 19073-3228,            :
                                          :
TRUSTEES OF THE ELEVATOR INDUSTRY         :     COMPLAINT
WORK PRESERVATION FUND                    :     CIVIL ACTION NO.
19 Campus Boulevard, Suite 200            :
Newtown Square, PA 19073-3228,            :
                                          :
              and                         :
                                          :
TRUSTEES OF THE ELEVATOR                  :
CONSTRUCTORS ANNUITYAND                   :
401(K) RETIREMENT FUND                    :
19 Campus Boulevard, Suite 200            :
Newtown Square, PA 19073-3228,            :
                                          :
                            Plaintiffs,   :
                                          :
              v.                          :
                                          :
A LEWIS ENTERPRISES, INC.                 :
D/B/A A STEP ABOVE ELEVATOR               :
1064 Horizon Dr., Suite 5                 :
Fairfield, CA 94533,                      :
                                          :
ANTHONY LEWIS                             :
1064 Horizon Dr., Suite 5                 :
Fairfield, CA 94533,                      :
                                          :
              and                         :
                                          :
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 2 of 52




LINDSEY LEWIS                                         :
1064 Horizon Dr., Suite 5                             :
Fairfield, CA 94533                                   :
                                                      :
                             Defendants.              :

                     COMPLAINT IN CONFESSION OF JUDGMENT

 (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND SETTLEMENT
       AGREEMENT; TO COLLECT AMOUNTS DUE TO BENEFIT FUNDS;
                  TO ENTER CONFESSED JUDGMENT)

                                            Parties

       1.      The National Elevator Industry Pension Fund (“Pension Fund”) is a multiemployer

employee benefit plan as those terms are defined in Sections 3(3) and (37) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Pension Fund was

established and is maintained according to the provisions of its Restated Agreement and

Declaration of Trust. The Pension Fund is administered at 19 Campus Boulevard, Suite 200,

Newtown Square, Pennsylvania 19073-3228. The Trustees are the designated fiduciaries as

defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       2.      The National Elevator Industry Health Benefit Fund (“Health Benefit Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Health

Benefit Fund was established and is maintained according to the provisions of its Restated

Agreement and Declaration of Trust. The Health Benefit Fund is administered at 19 Campus

Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.           The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).



                                               2
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 3 of 52




       3.      The National Elevator Industry Educational Fund (“Educational Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The

Educational Fund was established and is maintained according to the provisions of its Restated

Agreement and Declaration of Trust.      The Educational Fund is administered at 19 Campus

Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.           The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       4.      The Elevator Industry Work Preservation Fund (“Work Preservation Fund”) is a

labor-management cooperation committee as provided for in Section 302(c)(9) of the Taft-Hartley

Act, 29 U.S.C. § 186(c)(9), and Section 6 of the Labor-Management Cooperation Act of 1978, 29

U.S.C. § 175a. The Work Preservation Fund was established and is maintained according to the

provisions of its Restated Agreement and Declaration of Trust. The Work Preservation Fund is

administered at 19 Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.

       5.      The Elevator Constructors Annuity and 401(k) Retirement Fund (“Annuity 401(k)

Fund”) is a multiemployer employee benefit plan as those terms are defined in Sections 3(3) and

(37) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37).

The Annuity 401(k) Fund was established and is maintained according to the provisions of its

Restated Agreement and Declaration of Trust. The Annuity 401(k) Fund is administered at 19

Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228. The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).




                                               3
             Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 4 of 52




       6.       A Lewis Enterprises, Inc., d/b/a A Step Above Elevator (“A Step Above Elevator”),

is a California business existing under California laws with offices located at 1064 Horizon Dr., Ste.

5, Fairfield, CA 94533.

       7.       A Step Above Elevator transacts business in California as a contractor or

subcontractor in the elevator industry and at all relevant times herein was an “employer in an

industry affecting commerce” as defined in Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C.

§§ 1002(5), (9), (11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments

Act of 1980, 29 U.S.C. § 1001a.

       8.       At all relevant times, A Step Above Elevator was and is signatory and bound to the

Agreements between the International Union of Elevator Constructors, AFL-CIO, and the National

Elevator Bargaining Association (“Collective Bargaining Agreements”) by virtue of its Short Form

Agreement.

       9.       Anthony Lewis, is an officer and owner of A Step Above Elevator, and resides at

1064 Horizon Dr., Ste. 5, Fairfield, CA 94533.

       10.      At all relevant times, Anthony Lewis exercised control and discretion over the

assets of A Step Above Elevator, including, but not limited to, decisions regarding the collection

of receivables for A Step Above Elevator, the disbursement of payroll to employees, the

disbursement of any payroll deductions authorized by A Step Above Elevator’s employees, and

the amounts to be paid to the Plaintiffs. Accordingly, Anthony Lewis is a fiduciary to the Pension

Fund, Health Benefit Fund, Educational Fund, and Annuity 401(k) Fund, as defined in ERISA

§3(21)(A), 29 U.S.C.A. §1002(21)(A).



                                                  4
             Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 5 of 52




       11.      Lindsey Lewis, is an officer and owner of A Step Above Elevator, and resides at 1064

Horizon Dr., Ste. 5, Fairfield, CA 94533.

       12.      At all relevant times, Lindsey Lewis exercised control and discretion over the assets

of A Step Above Elevator, including, but not limited to, decisions regarding the collection of

receivables for A Step Above Elevator, the disbursement of payroll to employees, the disbursement

of any payroll deductions authorized by A Step Above Elevator’s employees, and the amounts to

be paid to the Plaintiffs. Accordingly, Lindsey Lewis is a fiduciary to the Pension Fund, Health

Benefit Fund, Educational Fund, and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29

U.S.C.A. §1002(21)(A).

                                            Jurisdiction

       13.      This Court has jurisdiction of this action under Sections 404, 409, 502 and 515 of the

Employee Retirement Income Security Act of 1974 (as amended) (“ERISA”), 29 U.S.C. §§1104,

1109, 1132 and 1145, under Sections 301(a) and (c) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a) and (c), and supplemental jurisdiction for any state law claims under

28 U.S.C. Section 1367(a). This is an action for breach of a settlement agreement and for the entry

of a confessed judgment.

       14.      The Confession of Judgment authorizes the Plaintiffs to file a Complaint in this

Court in the event of a default by the Defendants A Step Above Elevator, Anthony Lewis, and

Lindsey Lewis.




                                                  5
              Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 6 of 52




                                               COUNT I

                             (ENTRY OF CONFESSED JUDGMENT)

        15.      The Plaintiffs, the Pension Fund, Health Benefit Fund, Educational Fund, Elevator

Industry Work Preservation Fund, and Annuity 401(k) Fund (“Benefit Funds” or “Benefit Fund

Plaintiffs”) hereby restate and incorporate by reference the allegations set forth in paragraphs 1

through 14 as if fully set forth in Count I.

        16.      Pursuant to its Collective Bargaining Agreements, Defendant A Step Above Elevator

agreed to pay to the Benefit Fund Plaintiffs certain sums of money for each hour worked by

Defendant’s employees covered by the Collective Bargaining Agreements.

        17.      Defendant A Step Above Elevator employed certain employees covered by the

Collective Bargaining Agreements, but failed to pay the entire amount when due to the Benefit Funds

for work performed from May 2018 through August 2018 as required by the Collective Bargaining

Agreements and the Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust.

        18.      The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust

provide that an employer who fails to pay the amounts required when due shall be obligated to

pay, in addition to the contributions owed, liquidated damages plus interest from the date due

through the date of payment.

        19.      The Benefit Fund Plaintiffs and the Defendants A Step Above Elevator, Anthony

Lewis, and Lindsey Lewis entered into a Settlement Agreement and Confession of Judgment to

resolve its failure to pay contributions timely to the Benefit Funds for work performed from May

2018 through August 2018. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 6; Declaration of Robert

O. Betts, Exhibit A).)

                                                  6
              Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 7 of 52




        20.      Anthony Lewis and Lindsey Lewis, on behalf of A Step Above Elevator and

themselves, knowingly executed the Confession of Judgment, and are of sufficient age and

education to understand its terms as provided in the seventh paragraph of the Affidavit for

Confession of Judgment.

        21.      The Affidavit of Confession of Judgment was executed by A Step Above Elevator,

Anthony Lewis and Lindsey Lewis, as part of the terms of a comprehensive settlement agreement.

(Exhibit 1 (Declaration of Robert O. Betts, ¶ 6; Declaration of Robert O. Betts, Exhibit B).).

        22.      A Step Above Elevator, Anthony Lewis, and Lindsey Lewis made a voluntary,

knowing and intelligent waiver of the right to notice and a prejudgment hearing on the merits of

the Benefit Funds’ claims as provided in the fourth paragraph of the Affidavit for Confession of

Judgment.

        23.      The Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis are in

default of the terms of the Settlement Agreement referred to in the Affidavit for Confession of

Judgment. The Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis failed to

make the payments due on February 1, 2019, March 1, 2019, and April 1, 2019, under the terms

of the Settlement Agreement. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 7).)

        24.      The Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis are in

default of the terms of the Settlement Agreement referred to in the Affidavit for Confession of

Judgment. The Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis failed to

make the regular monthly contributions payments due on February 15, 2019 and March 15, 2019,

as required under the terms of the Settlement Agreement. (Exhibit 1 (Declaration of Robert O.

Betts, ¶ 7).)

                                                 7
             Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 8 of 52




       25.      The Affidavit of Confession of Judgment provides that in the event of a default by

A Step Above Elevator, Anthony Lewis, and Lindsey Lewis, in the payment of any amount due

under the terms of the Settlement Agreement, interest will be assessed on the sum of $64,145.12

at the rate of nine percent (9%) per annum. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 8).)

       26.      Interest in the amount of $2,572.09 has accrued as of April 2, 2019. (Exhibit 1

(Declaration of Robert O. Betts, ¶ 9).)

       27.      The Affidavit of Confession of Judgment provides that in the event of a default by

Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis in the payment of any

amount due under the terms of the Settlement Agreement, the Benefit Fund Plaintiffs may confess

a judgment against A Step Above Elevator, Anthony Lewis, and Lindsey Lewis in favor of the

holder for the full amount then due, plus costs of suit and attorneys’ fees. (Exhibit 1 (Declaration

of Robert O. Betts, ¶ 10).)

       28.      The Plaintiffs have incurred costs in the amount of $400.00, plus attorneys’ fees in

the amount of $1,656.00. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 11)); Exhibit 2 (Declaration

of Andrew Kelser, ¶ 6)

       29.      The Defendants have paid $20,927.54 under the terms of the Settlement

Agreement. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 7).)

       30.      A Judgment in the amount of $48,025.67, is appropriately entered against

Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis as provided by the terms

of the Affidavit for Confession of Judgment. (Exhibit 1 (Declaration of Robert O. Betts, ¶ 12;

Declaration of Robert O. Betts, Exhibit C).)



                                                 8
             Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 9 of 52




       31.      The Confession of Judgment and Judgment by Confession does not involve a loan

defined as a “consumer credit transaction” in accordance with Annex. A to Title 231, Chapter

2950, Rule 295 1(a)(2).

       32.      The Confession of Judgment and Judgment by Confession arose out of a business

transaction and were not entered into for personal, family or household purposes. The Confession

of Judgment and Judgment by Confession do not arise out of a retail installment sale, contract or

account as defined under the Goods and Services Installment Sales Act, 69 P.S. §1101, et seq.

       33.      The Judgment by Confession is not being entered against natural persons in

connection with a consumer credit transaction. The Judgment by Confession is not being entered

in connection with a residential lease.

       34.      Neither the Confession of Judgment nor the Judgment by Confession have been

assigned and Plaintiffs are the current holder thereof.

       35.      Judgment has not been entered on the Judgment by Confession or the Confession

of Judgment in any other jurisdiction.

       36.      The Judgment by Confession is less than twenty years old and no application for a

court order granting leave to enter judgment after notice is required.

       37.      Upon information and belief, the Defendants are not a member of the military.




                                                  9
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 10 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 11 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 12 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 13 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 14 of 52
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 15 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                      :
INDUSTRY PENSION FUND, et al.,                         :
                                                       :
       Plaintiffs,                                     : Civil Action No. __________
                                                       :
               v.                                      :
                                                       :
A LEWIS ENTERPRISES, INC., D/B/A                       :
A STEP ABOVE ELEVATOR, et al.,                         :
                                                       :
       Defendants.                                     :

                        DECLARATION OF ROBERT O. BETTS, JR.

       I, Robert O. Betts, Jr., hereby certify, declare and verify as follows:

       1.      That I am the Executive Director of the National Elevator Industry Pension Fund,

National Elevator Industry Health Benefit Fund, and Elevator Constructors Annuity and 401(k)

Retirement Fund.

       2.      I have been retained by the National Elevator Industry Education Fund and Elevator

Industry Work Preservation Fund to act on their behalf for the purpose of collecting unpaid

contributions to the National Elevator Industry Education Fund and Elevator Industry Work

Preservation Fund.

       3.      I am over the age of 18 and competent to testify to the facts contained in this

Declaration. I am authorized to execute this Declaration on behalf of the National Elevator

Industry Pension Fund, National Elevator Industry Health Benefit Fund, Elevator Constructors

Annuity and 401(k) Retirement Fund, National Elevator Industry Education Fund, and Elevator

Industry Work Preservation Fund (“Benefit Funds”).

       4.      A Lewis Enterprises, Inc. d/b/a A Step Above Elevator (“A Step Above Elevator”)

executed a Short Form Agreement and agreed to be bound to the Collective Bargaining
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 16 of 52



Agreements between the International Union of Elevator Constructors, AFL-CIO, and the National

Elevator Bargaining Association. A Step Above Elevator currently is bound to the terms of the

Collective Bargaining Agreement between the International Union of Elevator Constructors, AFL-

CIO, and the National Elevator Bargaining Association.

       5.      That A Step Above Elevator provided contributions reports to the Benefit Funds

for the months of May through August 2018. However, it failed to pay contributions when due to

the Benefit Funds for hours worked by its employees during these months.

       6.      That in order to resolve its failure to pay contributions when due to the Benefit

Funds, A Step Above Elevator, and its principals, Anthony Lewis and Lindsey Lewis, executed a

Settlement Agreement and Confession of Judgment on October 10, 2018.             The Settlement

Agreement and Confession of Judgment required A Step Above Elevator, Anthony Lewis and

Lindsey Lewis, to make regularly monthly settlement payments to satisfy the outstanding amount

of $64,145.12. The Settlement Agreement and Confession of Judgment also required A Step

Above Elevator, Anthony Lewis and Lindsey Lewis, to report and pay contributions to the Benefit

Funds on a monthly basis for any work period not covered by the Settlement Agreement. The

Affidavit of Confession of Judgment is attached as Exhibit A to this Declaration. The Settlement

Agreement is attached as Exhibit B to this Declaration.

       7.      That A Step Above Elevator, Anthony Lewis and Lindsey Lewis, paid $20,927.54

before breaching the terms of the Settlement Agreement and Confession of Judgment by failing to

make the payments due on February 1, 2019, March 1, 2019, and April 1, 2019 and the monthly

contribution payments due on February 15, 2019 and March 15, 2019.

       8.      The Affidavit of Confession of Judgment provides that in the event of a default by

A Step Above Elevator, Anthony Lewis, and Lindsey Lewis, in the payment of any amount due
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 17 of 52



under the terms of the Settlement Agreement, interest will be assessed on the sum of $64,145.12

at the rate of nine percent (9%) per annum.

       9.      Interest in the amount of $2,572.09 has accrued as of April 2, 2019.

       10.     The Affidavit of Confession of Judgment provides that in the event of a default by

Defendants A Step Above Elevator, Anthony Lewis, and Lindsey Lewis in the payment of any

amount due under the terms of the Settlement Agreement, the Benefit Fund Plaintiffs may confess

a judgment against A Step Above Elevator, Anthony Lewis, and Lindsey Lewis in favor of the

holder for the full amount then due, plus costs of suit and attorneys’ fees

       11.     The Plaintiffs have incurred costs in the amount of $400.00, plus attorneys’ fees in

the amount of $1,656.00.

       12.     Subject to the terms of the Settlement Agreement and Confession of Judgment, A

Step Above Elevator, Anthony Lewis and Lindsey Lewis, owe $48,025.67 in unpaid contributions,

interest and liquidated damages assessed on unpaid contributions, attorneys’ fees, and interest

assessed on the principal amount subject to the Confession of Judgment, less the amount paid by

A Step Elevator, Anthony Lewis, and Lindsey Lewis. The chart attached to this Declaration as

Exhibit C details these calculations.
        Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 18 of 52




       Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing

is true and correct. Executed this 1'',tday of April, 2019, in Newtown Square, Pennsylvania.




                                            ROBERT 0. BET~. , JR.
                                            EXECUTIVE DIRECTOR
    Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 19 of 52




Declaration of Robert O Betts, Jr.
           Exhibit A
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 20 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 21 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 22 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 23 of 52
    Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 24 of 52




Declaration of Robert O Betts, Jr.
           Exhibit B
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 25 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 26 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 27 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 28 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 29 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 30 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 31 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 32 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 33 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 34 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 35 of 52
Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 36 of 52
   Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 37 of 52




Declaration of Robert O Betts, Jr.
           Exhibit C
                   Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 38 of 52
                               National Elevator Industry Benefit Plans
                                       A Step Above Elevator
                        Summary of Amounts Owed for Confession of Judgment

                                                                                Total
Amounts Owed Pursuant to Contribution Reports Received by the Benefits Office
               Type                                   Amount
        Unpaid Contributions
                         Jul-18                      $25,473.84
                        Aug-18                       $33,363.79
        Interest Assessed on Unpaid Contributions
                         Jul-18                       $212.72
        Liquidated Damages
                         Jul-18                      $5,094.77
        Interest on Late Paid Contributions
                    May - June 2018                   $225.09
                         Total                       $64,145.12                  $64,145.12

Amounts Owed Pursuant to Settlement Breach/Confessed Judgment
              Type                                   Amount
         Interest at 9% on Confessed Judgment Balance
                    As of April 2, 2019                 $2,752.09
         Attorneys Fees and Court Costs
                    Attorneys Fees                      $1,656.00
                       Court Costs                       $400.00
                          Total                         $4,808.09                  $4,808.09

                 Less Payments Made                                              $20,927.54

                                              Total                             $48,025.67
             Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 39 of 52



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                      :
INDUSTRY PENSION FUND, et al.,                         :
                                                       :
        Plaintiffs,                                    : Civil Action No. __________
                                                       :
                v.                                     :
                                                       :
A LEWIS ENTERPRISES, INC., D/B/A                       :
A STEP ABOVE ELEVATOR, et al.,                         :
                                                       :
        Defendants.                                    :

                           DECLARATION OF ANDREW KELSER

        I, Andrew Kelser, of O’Donoghue & O’Donoghue LLP, counsel of record of Plaintiffs,

hereby certify, declare and verify under penalty of perjury pursuant to 28 U.S.C. § 1746 the following:

        1.      That I graduated from Temple University Beasley School of Law with honors in 2012.

I have practiced exclusively in the field of labor and employee benefits law since joining O'Donoghue

& O'Donoghue LLP in 2012. I am an associate with the law firm of O’Donoghue & O’Donoghue

LLP, the counsel of record for the Plaintiffs. I am over the age of 18 and competent to testify to the

facts contained in this Declaration.

        2.      The total number of hours expended by me on this matter is 6 hours, which breaks

down into general categories as follows: 6 hours for pleadings.

        3.      That the amount of time expended is within the usual and customary amount of time

spent by an attorney on this type of case. This amount of time has been reduced to reflect the firm’s

billing judgment and to remove unproductive, excessive or redundant hours.

        4.      O’Donoghue & O’Donoghue LLP has negotiated a fee of $276.00 per hour for

attorney time with its client for the performance of this type of legal representation to be billed in

quarter hour increments.
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 40 of 52




       5.      Legal costs in the amount of $400.00 were incurred for the filing fee.

       6.      A total of $1,656.00 in attorney fees and $400.00 in costs were incurred in this action


Dated: April 3, 2019                              By: __________/s/______________________
                                                      Andrew Kelser




                                                  2
         Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 41 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                  :
INDUSTRY PENSION FUND, et al.,                     :
                                                   :
       Plaintiffs,                                 : Civil Action No. __________
                                                   :
               v.                                  :
                                                   :
A LEWIS ENTERPRISES, INC., D/B/A                   :
A STEP ABOVE ELEVATOR, et al.,                     :
                                                   :
       Defendants.                                 :

               PRAECIPE FOR ENTRY OF JUDGMENT BY CONFESSION

       COME NOW Plaintiffs, by and through their attorneys, O’Donoghue & O’Donoghue LLP,

and request the Clerk of the Court to enter a Judgment by Confession against Defendants A Lewis

Enterprises, Inc. d/b/a A Step Above Elevator, Anthony Lewis, and Lindsey Lewis, jointly and

severally, in the amount of $48,025.67.

       This Request is brought pursuant to Rule 236 of the Supreme Court of Pennsylvania and

Rule 54 of the Federal Rules of Civil Procedure. The basis for this Request is set forth in the

attached Declaration in Support of and Request for Clerk’s Entry of Judgment by Confession.

                                                   Respectfully submitted,

DATE: April 3, 2019                                s/ Robert P. Curley_____________________
                                                   Robert P. Curley, Bar No. 55760
                                                   Andrew Kelser, Bar No. 314865
                                                   O'DONOGHUE & O'DONOGHUE LLP
                                                   Constitution Place, Suite 515
                                                   325 Chestnut Street
                                                   Philadelphia, PA 19106
                                                   Telephone (215) 629-4970
                                                   Facsimile (215) 629-4996
          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 42 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                    :
INDUSTRY PENSION FUND, et al.,                       :
                                                     :
       Plaintiffs,                                   : Civil Action No. __________
                                                     :
                v.                                   :
                                                     :
A LEWIS ENTERPRISES, INC., D/B/A                     :
A STEP ABOVE ELEVATOR, et al.,                       :
                                                     :
       Defendants.                                   :

                    DECLARATION IN SUPPORT OF AND
         REQUEST FOR CLERK’S ENTRY OF JUDGMENT BY CONFESSION

       I hereby certify, declare, and verify under penalty of perjury, and pursuant to 28 U.S.C.

Section 1746, this 2rd day of April, 2019, that I am an attorney of record for the Plaintiffs in the

above-captioned case and that Defendants A Lewis Enterprises, Inc. d/b/a A Step Above Elevator,

Anthony Lewis, and Lindsey Lewis executed the Settlement Agreement and Confession of

Judgment, and that the Defendants Lewis Enterprises, Inc. d/b/a A Step Above Elevator, Anthony

Lewis, and Lindsey Lewis breached the terms of the Settlement Agreement and Confession

of Judgment by failing to make required payments to the Plaintiffs.

       Therefore, the Clerk of Court is requested to enter a Judgment by Confession against

Defendants A Lewis Enterprises, Inc. d/b/a A Step Above Elevator, Anthony Lewis, and Lindsey

Lewis pursuant to Rule 236 of the Supreme Court of Pennsylvania and Federal Rule of Civil

Procedure 54.
         Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 43 of 52




                                           Respectfully submitted,

DATE: April 3, 2019                        s/ Robert P. Curley_____________________
                                           Robert P. Curley, Bar No. 55760
                                           Andrew Kelser, Bar No. 314865
                                           O'DONOGHUE & O'DONOGHUE LLP
                                           Constitution Place, Suite 515
                                           325 Chestnut Street
                                           Philadelphia, PA 19106
                                           Telephone (215) 629-4970
                                           Facsimile (215) 629-4996




                                       2
         Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 44 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                   :
INDUSTRY PENSION FUND, et al.,                      :
                                                    :
       Plaintiffs,                                  : Civil Action No. __________
                                                    :
               v.                                   :
                                                    :
A LEWIS ENTERPRISES, INC., D/B/A                    :
A STEP ABOVE ELEVATOR, et al.,                      :
                                                    :
       Defendants.                                  :

                               ASSESSMENT OF DAMAGES

TO THE PROTHONOTARY:

       You are hereby directed to assess damages in favor of Plaintiffs, Trustees of the National

Elevator Industry Pension, Health Benefit, Educational, Elevator Industry Work Preservation

Funds, Elevator Constructors Annuity and 401(k) Retirement Plan Funds, and Defendants A Lewis

Enterprises, Inc. d/b/a A Step Above Elevator, Anthony Lewis, and Lindsey Lewis, jointly and

severally, in the amount of $48,025.67.

                                                    Respectfully submitted,

DATE: April 3, 2019                                 s/ Robert P. Curley_____________________
                                                    Robert P. Curley, Bar No. 55760
                                                    Andrew Kelser, Bar No. 314865
                                                    O'DONOGHUE & O'DONOGHUE LLP
                                                    Constitution Place, Suite 515
                                                    325 Chestnut Street
                                                    Philadelphia, PA 19106
                                                    Telephone (215) 629-4970
                                                    Facsimile (215) 629-4996
         Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 45 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                  :
INDUSTRY PENSION FUND, et al.,                     :
                                                   :
       Plaintiffs,                                 : Civil Action No. __________
                                                   :
               v.                                  :
                                                   :
A LEWIS ENTERPRISES, INC., D/B/A                   :
A STEP ABOVE ELEVATOR, et al.,                     :
                                                   :
       Defendants.                                 :

                            CERTIFICATION OF ADDRESSES

       I, Robert Curley, certify to the best of my knowledge, information and belief that the

Plaintiffs’ address is 19 Campus Blvd., Suite 200, Newtown Square, PA 19073; the last known

address of Defendant A Lewis Enterprises, Inc. d/b/a A Step Above Elevator is 1064 Horizon

Dr., Ste. 5, Fairfield, CA 94533; the last known address of Defendant Anthony Lewis is 1064

Horizon Dr., Ste. 5, Fairfield, CA 94533; and the last known address of Defendant Lindsey

Lewis is 1064 Horizon Dr., Ste. 5, Fairfield, CA 94533.

                                                   Respectfully submitted,

DATE: April 3, 2019                                s/ Robert P. Curley_____________________
                                                   Robert P. Curley, Bar No. 55760
                                                   Andrew Kelser, Bar No. 314865
                                                   O'DONOGHUE & O'DONOGHUE LLP
                                                   Constitution Place, Suite 515
                                                   325 Chestnut Street
                                                   Philadelphia, PA 19106
                                                   Telephone (215) 629-4970
                                                   Facsimile (215) 629-4996
          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 46 of 52



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                   :
INDUSTRY PENSION FUND, et al.,                      :
                                                    :
        Plaintiffs,                                 : Civil Action No. __________
                                                    :
                v.                                  :
                                                    :
A LEWIS ENTERPRISES, INC., D/B/A                    :
A STEP ABOVE ELEVATOR, et al.,                      :
                                                    :
        Defendants.                                 :

                                           NOTICE

        Pursuant to Rule 236 of the Supreme Court of Pennsylvania, and Federal Rule of Civil

Procedure 54, you are hereby notified that a Judgment by Confession has been entered against you

in the above-proceeding. Enclosed is a copy of the Complaint and accompanying documents filed

in support of said Judgment.

        If you have any questions concerning this Notice, please call Andrew Kelser at (215) 629-

4970.

                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF PENNSYLVANIA

                                             By:    _____________________________
                                                    Kate Berkman, Clerk
          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 47 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                   :
INDUSTRY PENSION FUND, et al.,                      :
                                                    :
       Plaintiffs,                                  : Civil Action No. __________
                                                    :
               v.                                   :
                                                    :
A LEWIS ENTERPRISES, INC., D/B/A                    :
A STEP ABOVE ELEVATOR, et al.,                      :
                                                    :
       Defendants.                                  :

                   NOTICE OF RIGHT TO RECOVER ATTORNEY FEES
                       AND COSTS AND PROCEDURE TO
              FOLLOW TO STRIKE OR OPEN A CONFESSED JUDGMENT

TO:    A Lewis Enterprises, Inc.
       d/b/a A Step Above Elevator
       1064 Horizon Dr., Suite 5
       Fairfield, CA 94533,

       Anthony Lewis
       1064 Horizon Dr., Suite 5
       Fairfield, CA 94533,

       Lindsey Lewis
       1064 Horizon Dr., Suite 5
       Fairfield, CA 94533,

        A judgment in the amount of $48,025.67 has been entered against you and in favor of the
Plaintiffs without any notice of prior hearing based on a Judgment by Confession contained in a
written agreement or other document allegedly signed by you. The U.S. Marshall or Sheriff may
take your property or money to satisfy this judgment at any time after thirty (30) days after this
notice has been served on you.

      You may have legal rights to defeat the judgment or to prevent your property or money
from being taken. YOU MUST FILE A PETITION SEEKING RELIEF FROM THE
JUDGMENT AND PRESENT IT TO A JUDGE WITHIN THIRTY (30) DAYS AFTER THE
DATE ON WHICH THIS NOTICE IS SERVED ON YOU OR YOU MAY LOSE YOUR
RIGHTS.

        Pursuant to 42 Pa.C.S.A. 2737.1, you are hereby notified that a debtor who has been
incorrectly identified and had a confession of judgment entered against him shall be entitled to
costs and reasonable attorney’s fees as determined by the Court.
         Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 48 of 52




       Pursuant to 42 Pa.C.S.A. 2737.1, you are hereby notified of the instructions regarding the
procedure to follow to strike off or open a confessed judgment under Pennsylvania Rule of Civil
Procedure 2959, which is reproduced in full on the following page.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW WHERE YOU CAN GET LEGAL HELP.


                               Philadelphia Bar Association
                           Lawyer Referral and Information Service
                                    One Reading Center
                                1101 Market Street, 11th Fl
                                  Philadelphia, PA 19107
                                      (215) 238-6300

                                                    Respectfully submitted,

Dated: April 3, 2019                                _s/ Andrew Kelser____________________
                                                    Andrew Kelser, Bar No. 314865
                                                    O'DONOGHUE & O'DONOGHUE LLP
                                                    Constitution Place, Suite 515
                                                    325 Chestnut Street
                                                    Philadelphia, PA 19106
                                                    Telephone (215) 629-4970
                                                    Facsimile (215) 629-4996
                                                    akelser@odonoghuelaw.com




                                               2
          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 49 of 52




                            Pennsylvania Rule of Civil Procedure 2959
                     Striking Off or Opening Judgment; Pleadings; Procedure

(a)(1) Relief from a judgment by confession shall be sought by petition. Except as provided in
subparagraph (2), all grounds for relief whether to strike off the judgment or to open it must be
asserted in a single petition. The petition may be filed in the county in which the judgment was
originally entered, in any county to which the judgment has been transferred or in any other county
in which the sheriff has received a writ of execution directed to the sheriff to enforce the judgment.
(2) The ground that the waiver of the due process rights of notice and hearing was not voluntary,
intelligent and knowing shall be raised only
(i) in support of a further request for a stay of execution where the court has not stayed execution
despite the timely filing of a petition for relief from the judgment and the presentation of prima
facie evidence of a defense; and
(ii) as provided by Rule 2958.3 or Rule 2973.3.
(3) If written notice is served upon the petitioner pursuant to Rule 2956.1(c)(2) or Rule 2973.1(c),
the petition shall be filed within thirty days after such service. Unless the defendant can
demonstrate that there were compelling reasons for the delay, a petition not timely filed shall be
denied.
(b) If the petition states prima facie grounds for relief the court shall issue a rule to show cause and
may grant a stay of proceedings. After being served with a copy of the petition the plaintiff shall
file an answer on or before the return day of the rule. The return day of the rule shall be fixed by
the court by local rule or special order.
(c) A party waives all defenses and objections which are not included in the petition or answer.
(d) The petition and the rule to show cause and the answer shall be served as provided in Rule 440.
(e) The court shall dispose of the rule on petition and answer, and on any testimony, depositions,
admissions and other evidence. The court for cause shown may stay proceedings on the petition
insofar as it seeks to open the judgment pending disposition of the application to strike off the
judgment. If evidence is produced which in a jury trial would require the issues to be submitted to
the jury the court shall open the judgment.
(f) The lien of the judgment or of any levy or attachment shall be preserved while the proceedings
to strike off or open the judgment are pending.
(g) (1) A judgment shall not be stricken or opened because of a creditor's failure to provide a debtor
with instructions imposed by an existing statute, if any, regarding procedures to follow to strike a
judgment or regarding any rights available to an incorrectly identified debtor.
(2) Subdivision (g)(1) shall apply to (1) judgments entered prior to the effective date of subdivision
(g)1 which have not been stricken or opened as of the effective date and (2) judgments entered on
or after the effective date.




                                                   3
          Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 50 of 52



                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Complaint has been served by certified mail, as

required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1132(h),

on this 2nd day of April 2019 on the following:


                               Secretary of the Treasury
                               15th. and Pennsylvania Ave., N.W.
                               Washington, DC 20220
                               ATTN: Employee Plans
                                       Internal Revenue Service

                               Secretary of Labor
                               200 Constitution Avenue, N.W.
                               Washington, DC 20210
                               ATTN: Assistant Solicitor
                                      for Plan Benefits Security


                                                             s/ Andrew Kelser
                                                             Andrew Kelser
            Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 51 of 52



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUSTEES OF THE NATIONAL ELEVATOR                     :
INDUSTRY PENSION FUND, et al.,                        :
                                                      :
       Plaintiffs,                                    : Civil Action No. __________
                                                      :
               v.                                     :
                                                      :
A LEWIS ENTERPRISES, INC., D/B/A                      :
A STEP ABOVE ELEVATOR, et al.,                        :
                                                      :
       Defendants.                                    :

                                JUDGMENT BY CONFESSION

       It appearing from the records in the above entitled action that the Plaintiffs, Trustees of the

National Elevator Industry Pension Fund, National Elevator Industry Health Benefit Fund,

National Elevator Industry Education Fund, Elevator Industry Work Preservation Fund, and the

Elevator Constructors Annuity & 401(k) Retirement Fund, have filed a complaint in confession of

judgment;

       It is ORDERED and ADJUDGED that Judgment by Confession be and the same hereby

is entered as follows:

       1)      In favor of Plaintiffs Trustees of the National Elevator Industry Pension Fund,

National Elevator Industry Health Benefit Fund, National Elevator Industry Education Fund,

Elevator Industry Work Preservation Fund, and the Elevator Constructors Annuity & 401(k)

Retirement Fund against Defendants A Lewis Enterprises, Inc. d/b/a A Step Above Elevator,

Anthony Lewis, and Lindsey Lewis, jointly and severally, in the amount of $48,025.67, with post-

judgment interest to accrue at the statutory rate;

       2)      That the Clerk of Court shall transmit a copy of this Order to all counsel of record

and to the Defendant; and
     Case 2:19-cv-01420-JD Document 1 Filed 04/03/19 Page 52 of 52




3)      That the Clerk of Court shall close this case.



                                              _____________________________
                                              United States District Judge
                                              Eastern District Of Pennsylvania




                                          2
